DETAILED ACTION
Applicants’ filing of May 24, 2022, in response to the action mailed January 24, 2022, is acknowledged.  It is acknowledged that claims 2-3, 5-6, 9, and 11 have been cancelled, claims 1, 4, and 7 have been amended, and no claims have been added.  Claims 1, 4, 7-8, 10, and 12 are pending.  
The elected invention is directed to the probe set forth by SEQ ID NO:  1 having the fluorophore Cy5.5 at the N-terminus and BHQ3 linked to the amine group of the lysine at the C-terminus, said probe not comprising a drug or a nanoparticle, wherein the probe is cleaved by the active caspase-1 enzyme, expressed specifically in an inflammatory cell, thereby emitting fluorescence by active caspase-1 due to an inflammation response, said probe having utility for diagnosing dementia.
Claims 8 and 12 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 4, 7, and 10, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for claims 1, 4, and 10 is September 12, 2019, the filing date of the instant application, which disclosed the recited subject matter.  The effective filing date granted for claim 7 is May 24, 2022, the first appearance of the limitation ‘caspase-1 enzyme expressed selectively in an inflammatory cell’.  It is acknowledged that applicants have herein entered a copy of foreign application REPUBLIC OF KOREA 10-2018-0109757 filed September 13, 2018.  An English translation has not been filed.
AIA -First Inventor to File Status
Based on the effective filing dates of September 12, 2019 and May 24, 2022, the present application is being examined under the AIA , first to file provisions.

Claims-Objections
 For claim 7, ‘when cleaved by the caspase-1 is activated by inflammation’ would be better stated as ‘when cleaved by the caspase-1 activated by inflammation’.
Specification-Objections
The specification is objected to because it does not provide the needed support or antecedent basis for claim terms (37 CFR 1.75(d)(1)).   Specifically, the specification does not provide support or antecedent basis for the term/phrase “‘caspase-1 enzyme expressed selectively in an inflammatory cell” in claim 7.  Applicants are required to make appropriate amendment to the description to provide clear support or antecedent basis for the term/phrase, provided no new matter is introduced, or amend the claim.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 7, the phrase “caspase-1 enzyme expressed selectively in an inflammatory cell,” renders the claim indefinite.  It is unclear whether said phrase means (i) caspase-1 expression in inflammatory cells is higher than in all other cells or (ii) caspase-1 expression in inflammatory cell is higher than in other, specific cells.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) caspase-1 expression in inflammatory cells is higher than in all other cells.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anani et al, 2016 in view of Messerli et al, 2004.  Anani teaches the FRET construct Cy5.5-GPLGVAGL-BHQ3, which is a substrate for matrix metalloproteinases (MMP) (p2017 ¶1).  Anani demonstrated that said construct is cleaved by MMP, resulting in Cy5.5 fluorescence (figure 8).   Anani does not teach such a construct for detecting caspase-1 activity.  
Messerli teaches use of the peptide GWEHDGK as a caspase-1 substrate (p96 ¶6; Figure 1).  Messerli also teaches that the majority of primary prostate cancer specimens (80%) have downregulation of caspase-1 expression providing evidence of utility as a marker.   It would have been obvious to a person of ordinary skill in the art to combine said teachings to make a FRET probe wherein the  MMP substrate of Anani is replaced with the caspase-1 substrate of Messerli.  Said probe has the structure Cy5.5- GWEHDGK -BHQ3.  Motivation to do so is provided by the desire to detect caspase-1 activity.  The expectation of success is high, as the use of a terminal Cy5.5 and a terminal BHQ3 in FRET probes for detecting protease activity was well known in the art (see enclosed GoogleScholar search) and Messerli teaches use of the peptide GWEHDGK as a caspase-1 substrate. Therefore, claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anani et al, 2016 in view of Messerli et al, 2004.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
In support of their request that the prior rejection of claims 1, 4, 7, and 10 under 35 U.S.C. 103(a) as being unpatentable over Liu et al, 2014 in view of Messerli et al, 2004 be withdraw and the rejection of claims 5 and 6 (now cancelled) under 35 U.S.C. 103(a) as being unpatentable over Liu et al, 2014 and Messerli et al, 2004 in view of Anani et al, 2016 be withdraw, applicants provide the following arguments, which are relevant to the rejection above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Firstly, Liu fails to teach or suggest the recitation in claim 1, such as, "a polypeptide (a) consisting of the amino acid sequence of SEQ ID NO: 1" (GWEHDGK), because Liu merely discloses the amino acid of the sequence YVAD.
(A) Reply:	Liu does not form a basis for the instant rejection above.
(B) Secondly, although Messerli teaches the use of GWEHDGK as a caspase-1 substrate (p96 ¶6), a skilled artisan would not be motivated to consider Messerli because the probe taught by Messerli contains PEG molecules (see, p96 ¶6, Synthesis of Probe).
More in detail, Applicant respectfully directs the Examiner's attention to an excerpt [Tumor imaging and treatment technology using polymer nanoparticles, Polymer Science and Technology Vol. 20, No. 3, June 2009] submitted herewith. The excerpt (see highlighted portion at page 219) states that "[T]he steric hindrance of the PEG molecules interferes with the interaction between the peptide and the enzyme, and such interfering factors significantly reduce the sensitivity of the probe" (emphasis added). 
Since Messerli teaches "pegylated poly-L-lysine delivery vehicle through the C­terminal cysteine residue" (see, p96 16, Synthesis of Probe), the sensitivity of such probe taught by Messerli would be reduced. Accordingly, a skilled artisan would not have motivation to apply GWEHDGK of Messerli to remedy the deficiency of Liu.
(B) Reply:	It is acknowledged that the probe of Messerli comprised a PEG moiety.  However, said moiety is not a teaching away from the construct obvious over the combination of Anani and Messerli, as described above in the rejection.  The teachings of Messerli relevant to said rejection is that the peptide GWEHDGK, per se, is a caspase-1 substrate.  
The examiner does not see that any article entitled ‘Tumor imaging and treatment technology using polymer nanoparticles’ has been filed by applicants.  There has been filed a 10 page document that is completely in a foreign language, such that the examiner cannot evaluate any information therein.  
As explained above, the probe obvious over the combination of Anani and Messerli consists of Cy5.5- GWEHDGK -BHQ3.  Nonetheless, it is noted that the probe of Messerli, containing PEG, functioned as a substrate for caspase 1 (Figure 1). 
(C) Thirdly, Anani (see page 2011 ¶3) discloses that "[P]ark et al. developed various caspase substrate-linked fluorescent proteins immobilized on gold nanoparticles (AuNP-FPs) for real-time simultaneous detection of multiple caspase activities in cancer cells during apoptosis [37]. AuNP served as a broad-spectrum fluorescence quencher. As shown in Figure 3, AuNP-FPs were designed to release blue-, red- and yellow-fluorescent protein following activation by caspase-8 (IETD), caspase-9 (LEHD) and caspase-3 (DEVD), respectively, where the peptide sequence in brackets indicates the caspase cleavage site" (emphasis added).
(C) Reply:	Neither Park nor these teachings of Anani are relevant to the rejection above and are not a teaching away. 
(D) Anani (see page 2017 ¶1) further discloses that "[T]o increase the physiological stability of AuNPs, they modified the surface with biocompatible glycol chitosan (GC) polymers (GC-AuNPs). For fluorescence optical imaging of MMP activity, an MMP-specific activatable peptide probe (Cy5.5-GPLGVAGL-BHQ3) was conjugated to GC-AuNPs (MMP-GC-AuNPs)" (emphasis added).
(D) Reply:	It is assumed that applicants are referring to the paragraph bridging pages 2016-2017 of Anani.  Said paragraph states: 
‘Sun et al. developed a CT/optical imaging agent based on X-ray absorption and optical quenching properties of AuNPs [24]. To increase the physiological stability of AuNPs, they modified the surface with biocompatible glycol chitosan (GC) poly-mers (GC-AuNPs).  For fluorescence optical imaging of MMP activity, an MMP-specific activatable peptide probe (Cy5.5-GPLGVAGL-BHQ3) was conjugated to GC-AuNPs (MMP-GC-AuNPs), which resulted in combinatorial quenching effect of NIRF of Cy5.5 by the black hole quencher (BHQ-3) and AuNP sur-face. In vivo dual CT/optical imaging studies were per-formed with HT-29 tumor bearing mice …’ (emphasis herein)

Thus, it is clear that the addition of glycol chitosan (GC) polymers (GC-AuNPs) was used solely to enhance the in vivo stability of their MMP probe.  Said use is not a teaching away from the instant rejection.  The current claims say nothing about use in vivo or stability therein.  The use of the FRET pair CY5.5 and BHQ3, per se, to detect protease activity, as taught by Anani, was well known in the art (see enclosed GoogleScholar search). 
(E) As noted above, although Anani teaches the fluorophore "Cy5.5" and the quencher "BHQ3", the probe of Anani includes MMP-specific activatable peptide, and Anani is silent about the MMP-specific activatable peptide is activated by caspase-1. Accordingly, a skilled artisan would not have motivation to consider the fluorophore "Cy5.5" and the quencher "BHQ3" of Anani to remedy the deficiency of the combination of Liu and Messerli.
(E) Reply:	It is acknowledged that Anani does not teach the caspase-1 substrate GWEHDGK within a FRET probe comprising the fluorophore "Cy5.5" and the quencher "BHQ3".  If Anani did so teach, this would be a rejection under 35 USC 102.  As explained above, it is Messerli that teaches the caspase-1 substrate GWEHDGK and it is Anani that teaches the use of the fluorophore "Cy5.5" and the quencher "BHQ3" in FRET analysis of protease activity.  It is the combination that teaches the probe Cy5.5- GWEHDGK -BHQ3.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claim 7 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the Inventors, at the time the application was filed, had possession of the claimed invention.  Claim 7 introduces the limitation of ‘caspase-1 enzyme expressed selectively in an inflammatory cell’.  The specification fails to describe said limitation and, thus, claim 7 is rejected under 35 U.S.C. 112, first paragraph, for introducing New Matter.  See MPEP 608 & 706.03(o). 	
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy (37 CFR 1.136(a)).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652